Citation Nr: 1204691	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-45 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating for degenerative joint disease (DJD) of the left knee, evaluated as 10 percent disabling prior to June 13, 2011, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which awarded service connection for degenerative joint disease (DJD) of the left knee and assigned a 10 percent disability rating effective November 3, 2006.  The Veteran perfected an appeal of the assigned rating.   

In April 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  Additional evidence was submitted shortly thereafter, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

In May 2011, the Board remanded the claim for additional development, to include obtaining outstanding treatment records, if any, and to afford the Veteran a new VA examination to obtain an accurate assessment of the current severity of the Veteran's DJD of the left knee.  The requested development was completed and the remand orders were substantially complied with.  

In August 2011, the VA increased the rating for DJD of the left knee from 10 percent to 20 percent effective June 13, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to June 12, 2011, the Veteran's degenerative joint disease of the left knee has been manifested by extension limited by 5 degrees at worst and flexion limited to 100 degrees at worst, with end-of-range pain but without objective findings of recurrent subluxation or lateral instability

3.  From June 13, 2011, the Veteran's degenerative joint disease of the left knee has been manifested by extension limited by 15 degrees at worst and flexion limited to 60 degrees at worst, with pain but without objective findings of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2011, the criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  From June 13, 2011, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a December 2006 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The December 2006 letter further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for degenerative joint disease of the left knee.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, lay statements of the Veteran and his family members and testimony.  In addition, the Veteran was afforded VA examinations in September 2007 and June 2011.  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  Although it is unclear whether the September 2007 examiner reviewed the claims folder, the Veteran's reported history appears to have been accurately documented in the examination report.  The June 2011 VA examiner did review the claims file prior to that examination.  Both VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and/or reported history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran contends that degenerative joint disease of his left knee is of greater severity than for which he has been and is currently being compensated.  Specifically, he asserts that his left knee disability warrants at least a 30 percent disability rating.  

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  Extension limited to 10 degrees warrants a 10 percent evaluation. Extension limited to 15 degrees warrants a 20 percent evaluation.  Extension limited to 20 degrees warrants a 30 percent evaluation.  Extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are also for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of degenerative joint disease of the left knee prior to June 13, 2011

Prior to June 13, 2011, VA treatment records show that the Veteran underwent lateral and medial meniscectomies of the left knee with partial ACL debridement in September 2005.  In October 2005, it was noted that the left knee was doing better but there was still occasional pain, swelling and instability.  Nevertheless, such symptoms were improved as compared to prior to surgery of the left knee.  

In January 2006, it was noted that the Veteran had been unemployed for the last 10 years.  He reported that his left knee was doing well.  There was no edema of the left lower extremity. 

In March 2006, it was noted that the Veteran last worked 1 year prior and that bilateral knee pain kept him from working.  The Veteran's reported daily activities included piddling around his home and working on a car or in the shed.  

In April 2006, the Veteran reported that he was walking more recently and he had lost 5 pounds.  While he was trying to exercise, his efforts were limited due to knee pain.  

In January 2007, the Veteran filed a claim for increased compensation based on individual unemployability.  He reported that he last worked full-time from 2001 to 2003 setting up for tradeshows.  He stated that he could have worked more, however, his legs hurt too bad and his right knee would sometimes caused him to fall.  

In February 2007, statements were received from the Veteran's daughter, wife and mother-in-law.  Each stated that the Veteran suffered from knee pain that they were concerned for his ability, or lack there of, to perform daily tasks.  

A March 2007 VA Primary Care treatment note shows that Veteran's knees reportedly sometimes went out but they went back into place on their own.  Physical examination of the knees revealed slight crepitus with slight laxity bilaterally with full range of motion.  

In May 2007, a VA Orthopedic Consultation note shows reports of bilateral knee pain which resulted in difficulty sleeping, however, he was not interested in undergoing any surgery at that time.  Physical examination of the left knee revealed "excellent" range of motion from 0 degrees of full extension to 110 degrees of flexion.  There was minimal lateral and medial joint line tenderness, however, there was no swelling or anterior or posterior instability with Varus/Valgus stress.    

In September 2007, the Veteran was afforded a VA joints examination.  He reported the following left knee symptomatology:  constant localized aching pain rated as a 7 on a scale of 1 to 10 with 10 at worst, elicited by physical activity and relieved with rest and medication; weakness and lack of endurance with an inability to stand or walk for very long; stiffness after sleeping or sitting; giving way when walking, ambulating stairs and turning suddenly, and; fatigability from stress on his knees and the resulting knee pain.  Despite experiencing the aforementioned symptomatology, the Veteran denied experiencing swelling, heat, redness, locking, dislocation and incapacitating episodes of left knee pain.  He was able to function without medication.  The Veteran required use of a cane for assistance with ambulation for added stability and reduced pain when walking.  

Upon physical examination in September 2007, there was a level hypopigmented scar due to arthroscopic surgery without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The Veteran's gait was antalgic and there was no evidence of abnormal weight bearing.  Examination of the left knee revealed crepitus, however, there was no genu recurvatum or locking pain.  Range of motion of the left knee was 0 degrees of full extension without pain and 110 degrees of flexion with pain at 100 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing of the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments, and of the medial and lateral meniscus of the left knee was within normal limits.  Neurological examination of the left lower extremity revealed normal reflexes and motor and sensory function.  X-rays of the left knee revealed degenerative arthritis with mild loss of articular surface throughout the knee and some spur formation of the patella.  

The September 2007 examiner diagnosed degenerative arthritis of the left knee with painful and decreased motion of the left knee.  The effects of such diagnosis on the Veteran's usual occupation as an electric lineman was that he was unable to climb poles due to knee pain.  Effects on his activities of daily life were that he was unable to do any heavy lifting and he had to sit and rest after 10 minutes of walking due to pain.  Nevertheless, he was able independently to manage his daily activities such as bathing, feeding and clothing himself.   

Subsequently, in September 2007, a VA follow-up note for bilateral knee degenerative joint disease shows that the Veteran requested repeat injections and he reported that it had been helping him quite a bit.  Physical examination of the knees showed "good" range of motion from 0 degrees of full extension to 110 degrees of flexion.  He received bilateral knee injections.  

In September 2008, upon undergoing an annual physical, the Veteran reported continued left knee pain.  In addition, a Surgical Orthopedic note indicated that the Veteran hurt his left knee one month prior and he had a lot more pain in the left knee but it was better at the time of this appointment.  He reported that his left knee seemed to be locking up and catching.  Upon being requested to point to the location of the pain, he pointed to the back hamstrings.  Physical examination showed no medial or lateral joint line tenderness of the left knee, however, extension of the left knee elicited a lot of pain in the hamstrings.  Palpitation of the hamstrings caused pain and it was noted that they were exquisitely tight.  There was no effusion or instability to anterior/posterior or Varus/Valgus stress.  Patellofemoral entrapment did not elicit any pain.  The diagnostic assessment was left knee pain, probably from hamstring tightness.  The Veteran was instructed with physical therapy exercises regarding hamstring tightness.  

In November 2008 correspondence, the Veteran stated that his bilateral knee degenerative arthritis was worse, his knees and feet felt unsteady, and he would need bilateral total knee replacements.  He reported experiencing difficulty performing his activities of daily life due to knee pain among other things.  

In April 2009, a VA Surgical Orthopedic note by Dr. O. shows complaints of significant pain in the bilateral knees with difficulty ambulating stairs, doing heavy lifting, pushing things and getting out of bed at night.  It was noted that although the Veteran was retired, he likes to do a lot of things but he was having significant pain.  Range of motion testing of the left knee revealed that it was 5 degrees short of full extension and there was difficulty going past 110 degrees of flexion.  There was some tightness in his hamstrings but findings were more compatible with internal derangement of the left knee.  The patella had significant crepitus on scrubbing, however, there was no instability under medial and lateral stress.  It was suspected that a posterior tear of the medical meniscus was causing limitation of motion of the left knee.  Dr. O. stated that he would rate both knees between 30 percent and 40 percent disabled because both would need a total replacement in the near future.  An MRI of the left knee was ordered.  

In May 2009, a VA Surgical Orthopedic note shows that radiographs of the knees showed osteoarthritis bilaterally and symptoms of pain and swelling resulted in limitation of ambulation.  Past treatment included injections which were helpful and intermittent use of bilateral knee braces.  The Veteran was not interested in receiving any injections or surgical treatment at that time and it was noted that he certainly deserved modest amounts of narcotic pain medication for pain relief.  

VA treatment records dated September 2009 show that that the Veteran's gait was steady and he was not experiencing any joint pain or stiffness and strength and sensation of the extremities was normal.  

A November 2009 VA Surgical Orthopedic note by Dr. O. shows that a MRI of the left knee revealed severe tricompartmental arthritis, more pronounced laterally, pre-total knee replacement.  Dr. O. noted that the Veteran was in receipt of only a 10 percent VA disability rating for his left knee which had limited motion of less than 5 degrees of full extension and only 100 degrees of flexion due to swelling, effusion and pain over the medial and lateral aspects.  Dr. O. stated that the Veteran met the criteria for a total left knee replacement, and for that reason alone, he should receive at least a 30 percent disability rating.  He further stated that after the total left knee replacement, the Veteran would be carrying between 30 and 40 percent on a routine basis.  He stated that he was at a loss to point out any further disability with the Veteran insomuch as he is not a rating officer, however, in private practice, Workman's Compensation and Social Security Disability, the Veteran's left knee, pre total knee replacement, would be rated in the neighborhood of 30 percent to 40 percent disabling.  

In March 2010, the Veteran used a cane for assistance with ambulation, and on this occasion, he reported past use of bilateral knee braces and he stated that he wanted to try them again.  His wife confirmed that he was experiencing knee pain and she hoped that he would undergo injections, however, the Veteran thought he could do without.  Physical examination of the left knee revealed a very mild Varus deformity and tenderness along the mediolateral joint line.  Range of motion was 0 degrees of full extension to 120 degrees of flexion bilaterally.  Significantly, there was no instability with Varus/Valgus or anterior/posterior Drawer testing on the left knee.  Subsequently, the Veteran was measured for bilateral knee braces and he was issued bilateral knee wraps.    

In October 2010, upon undergoing an annual VA physical, the Veteran complained of bilateral knee pain and reported that he did nothing for pain relief.  There was no change in strength or sensation of the extremities and there was no joint pain or stiffness.  There was no edema of the extremities, strength was 5/5 bilaterally, reflexes were brisk in all four extremities, peripheral sensation was grossly intact and his gait was steady.  A subsequent October 2010 Orthopedic Surgery note from Dr. O. states that the Veteran had been re-evaluated at the Winston-Salem VA where he was refused additional disability ratings.  He stated that he can say that the Veteran has a fundamental disability based upon his experience with Social Security, however, the disability rating system of VA is quite different, therefore, he can only allow the experts to make those decisions.  From his point of view, Dr. O. stated that he would do total knee replacements whenever the Veteran would like to have them done.  

In April 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  The Veteran testified that he receives continuous VA treatment for degenerative joint disease of his left knee.  He stated that he wears a left knee brace and he no longer takes pain pills or receives knee injections due to the associated negative effects on his liver and body.  He stated that his left knee locks and is unstable when ambulating stairs which is why he also uses a cane.  He experienced difficulty driving and difficulty sleeping.  He reported that he had to leave his last place of employment 30 years prior where he worked for 30 years as a railroad lineman due to "the knee disability" which caused him to fall due to instability.  He further complained of pain that reportedly radiated from his knee to his buttocks.  He stated that his VA physician had indicated that he needed a total left knee replacement and he submitted a VA treatment note confirming that.  Upon questioning, the Veteran reported that locking and instability of his left knee occurred spontaneously and resulted in swelling that resolved on its own several times per week.  He reported receiving physical therapy and said that he attempts to perform the associated exercises at home but they are difficult for him.  He stated that following a MRI, he was told that he had some torn cartilage in the knee.  The Veteran stated that his biggest issues regarding his left knee symptomatology are constant pain and frequent falls which take longer to recover from than in the past.  He stated that as a result of his knees, he has lost out on some good retirement benefits.  

The associated April 2011 VA Orthopedic Surgery note indicated that the Veteran had continued trouble with his knees.  Although the Veteran reported that his left knee was worse, the left knee was the better knee upon radiographic examination, however, range of motion of the left knee was 0 degrees of full extension to 110 degrees of limited flexion.  The left knee demonstrated good stability and only moderate effusion.  Despite the Veteran's testimony that an MRI revealed torn cartilage in the left knee, it was noted that if the left knee continued to be troublesome, an MRI would be needed to see what is going on for a final evaluation.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that prior to June 13, 2011, degenerative arthritis of the left knee is appropriately evaluated as 10 percent disabling.  The medical evidence of record demonstrates that flexion of the left knee has been limited to 100 degrees at worst and extension has been limited by 5 degrees at worst, with only some end of range pain being reported intermittently.  Thus, the objective findings of record do not reflect flexion limited to 30 degrees or less or extension limited to 10 degrees or more in order to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Indeed, throughout the appeal period, neither the Veteran's extension nor flexion have been limited to a compensable degree.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent rating presently assigned during this time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  

Moreover, as there is no objective evidence of extension limited to at least 10 degrees and flexion limited to at least 45 degrees at any point during this period, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

In addition, the Board notes that the Veteran complained of instability and/or locking during this period.  However, after carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the medical evidence of record demonstrates that the Veteran's left knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  None of the objective medical evidence indicates that the Veteran's left knee was unstable.  Although "slight laxity" was noted on one occasion in March 2007 by a primary care physician, following a referral to the Orthopedic Clinic, an orthopedic physician found that the left knee was stable to anterior and posterior and Varus/Valgus stress testing.  Indeed, stability testing noted in the above VA treatment records and at the September 2007 VA examination failed to reveal instability.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  As such, a higher rating or separate rating under Diagnostic Code 5257 is not warranted during this period.  See VAOPGCPREC 9-98 and 23-97.

Further, while the Veteran reported experiencing a locking or catching sensation in his left knee following a recent left knee injury in September 2008, there is no objective evidence in the record reflecting dislocated semilunar cartilage in that knee to support a higher rating under Diagnostic Code 5258.  Indeed, in November 2009, it was noted that an MRI of the left knee revealed severe tricompartmental arthritis, however, there was no mention of dislocated semilunar cartilage.  Accordingly, Diagnostic Code 5258 is not for application.  

Consideration has been given to the examiner's opinion that a 30 percent or more rating is warranted.  The examiner did note he was unfamiliar with VA criteria, and was basing the opinion on experience with workman's compensation and Social Security awards.  The objective findings set forth do not, as otherwise explained herein, warrant a higher rating under VA criteria.

Finally, although the Veteran reported experiencing weakness and fatigue in his left knee, motor strength was noted to no less than 5/5 during this period and at the September 2007 VA examination, the examiner found that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  

In summary, the Board concludes that the objective findings and subjective complaints of the Veteran's DJD of the left knee are adequately addressed by the 10 percent evaluation already assigned during this period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  Thus, the preponderance of the evidence is against a claim for a higher initial rating any time prior to June 13, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of degenerative joint disease of the left knee after June 13, 2011

Since June 13, 2011, in accordance with the Board's May 2011 remand, the Veteran was afforded an additional VA joints examination in June 2011 to assess the current severity of his service-connected degenerative joint disease of the left knee.  The claims folder was reviewed.  A summary of bilateral knee joint symptoms included deformity, giving way, pain, stiffness, incoordination, decreased speed of joint motion, one to two episodes of dislocation or subluxation per week, repeated effusions, symptoms of inflammation and weekly flare-ups of severe joint disease with a duration of 1 to 2 days.  Precipitating factors included prolonged walking, twisting, standing, and especially after falling down.  Alleviating factors included rest, ice, heat and elevation.  The Veteran was unable to quantify his impression on the extent of effects of flares on limitation of motion or other functional impairment.  He was unable to stand for more than a few minutes and he was unable to walk more than a few yards.  He intermittently but frequently used a cane for assistance with ambulation.  His most recent treatment for left knee pain was a corticosteroid injection about 1 year prior which provided temporary improvement in symptoms.  The Veteran's gait was antalgic and there was abnormal shoe wear.  

Physical examination of the left knee at the June 2011 examination revealed the following: diffuse tenderness on the anterior left knee, guarding of movement, crepitation and grinding.  There was no evidence of a mass behind the knee, clicking or snapping, instability or abnormal tendons or bursae.  Range of motion of the left knee was 65 degrees of flexion and extension was limited by 15 degrees with objective evidence of pain with active motion.  While there was objective evidence of pain following repetitive motion, there was no additional limitation of motion after repetitive use and there was no ankylosis.  X-rays of the left knee revealed moderate degenerative changes.  The examiner diagnosed degenerative arthritis of the left knee and opined that such diagnosis had significant effects on the Veteran's usual occupation as an electric lineman such as decreased mobility, difficulty lifting and carrying, and decreased strength due to lower extremity pain resulting in the assignment of different duties.  However, the Veteran had been medically retired since 1976, presumably due to his right knee since the onset of left knee symptoms did not begin until many years later.  Functional effects on the Veteran's usual daily activities were described as: preventative regarding sports and exercise; severe regarding chores, shopping, recreation and driving; moderate regarding traveling, bathing, dressing and toileting; mild regarding grooming, and; no effect on feeding himself.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that since June 13, 2011, the Veteran's symptomatology of degenerative joint disease of the left knee is appropriately evaluated as 20 percent disabling.  

Since June 13, 2011, the evidence demonstrates that the Veteran's symptoms of degenerative joint disease of the left knee was productive of flexion limited to 65 degrees and extension limited by 15 degrees with pain.  Thus, the objective findings of record do not reflect flexion limited to 15 degrees or less or extension limited to 20 degrees or more in order to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent rating presently assigned during this time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  

Moreover, as there is no objective evidence of flexion limited to at least 45 degrees at any point during this period, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

In addition, that the medical evidence of record demonstrates that the Veteran's left knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Indeed, stability testing performed at the June 2011 VA examination was not reflective of instability of the left knee.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  As such, a higher rating or separate rating under Diagnostic Code 5257 is not warranted during this period.  See VAOPGCPREC 9-98 and 23-97.

Further, there is no objective evidence in the record reflecting dislocated semilunar cartilage in the left knee to support a higher rating under Diagnostic Code 5258.  Accordingly, Diagnostic Code 5258 is not for application.  

Finally, the Board notes that there was no additional limitation of motion of the left knee following repetitive use at the June 2011 VA examination.  Accordingly, there is no evidence of additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  

In summary, the Board concludes that the objective findings and subjective complaints of the Veteran's DJD of the left knee are appropriately addressed by the 20 percent evaluation already assigned during this period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  In addition, the objective medical evidence during this period does not demonstrate that the Veteran's degenerative joint disease of the left knee was productive of the majority of the symptomatology necessary for the next higher evaluation.  Thus, the preponderance of the evidence is against a claim for a higher initial rating in excess of those already assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board, again, acknowledges the Veteran's and his physician's assertions that the Veteran will need a total left knee replacement in the near future and that DJD of the left knee may be assigned a higher disability rating under other disability compensation benefit programs such as Social Security and Workman's Compensation.  However, as noted by the Veteran's physician, other disability compensation benefit programs have separate laws, rules, regulations and criteria than does VA disability compensation.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical findings or conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In the absence of clinical evidence demonstrating that the Veteran meets the criteria outlined above for the next higher disability rating, a higher disability rating cannot be assigned and the claim must be denied.   

The Board has also considered whether the Veteran's DJD of the left knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Although it is noted that the Veteran was medically retired in the 1970's due to knee pain, the Board presumes that because left knee pain and disability was not shown until many years later, he was not medically retired as a result of DJD of the left knee currently on appeal.  Thus, the Board finds that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for a higher initial disability rating in excess of 10 percent prior to June 12, 2011, and in excess of 20 percent thereafter, the preponderance of the evidence is against the claim and an increased initial disability rating is denied for both periods.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased initial disability rating in excess of 10 percent for DJD of the left knee prior to June 12, 2011, and in excess of 20 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


